GASD First Step Act Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(B)      Page 1 of2(Page 2 Not fop-Ppblic, I^isclosure)
                                                                                                                            U.S. DIS i KIC1 uLiUiS I
                                        United States District Court                                                           /\USUSTA DiV.
                                                                         for the
                                                                                                                            imm 19 AHii- 11*
                                                          Southern District of Georgia
                                                                Statesboro Division
                                                                                                                          CLERK—

                    United States of America
                                   V.                                       )
                                                                           ) Case No:           6:04CR00010:1
                            Jassiem Hamid                                  )
                                                                            ) USMNo: 56071-019
Date of Original Judgment:                         March 31,2005            )
Date of Previous Amended Judgment: October 22,2015                          ^ Bruce Harvey
(Use Date ofLast Amended Judgment ifAny)                                         Defendant's Attorney


                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)

        Upon motion of □ the defendant □ the Director of the Bureau of Prisons I3 the court under 18 U.S.C.
§ 3582(c)(1)(B) for a reduction in thetemi of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the First Step Act of 2018 pursuant to Pub. L. No. 115-391, and
having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10 and the
sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           ^ DENIED.            □ GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the lastjudgment issued)                                         _       months is reduced tO                                                  —■
                                               (Complete Parts / and II ofPage 2 when motion is granted)




 Except as otherwise provided, all provisions of the judgment dated                         Mar^31^2005           shall remain in effect.
 IT IS SO ORDERED.


 Order Date:              3/t/                                                                                s signature



 Effective Date:                                                       J. Randal HalM3hief Judge
                       (ifdifferentfrom order date)                    United States District Court
                                                                       Southern District of Georgia
                                                                                                      Printed name and title
